Exhibit EMPLOYMENT AGREEMENT This Agreement (this “Agreement”) dated May 17, 2007, with a starting date of May 28, 2007 (the “Effective Date”), is by and between Pacific Beach Biosciences, Inc., with offices at 8910 University Center Lane, Suite 620,San Diego, California 92121 (the “Company”), and Mark Lotz, residing at 768 Corinia Court, Olivenhain, CA 92024-6659 (the “Employee”). W I T N E S S E T H: WHEREAS, the Company desires to employ the Employee as Vice President, Regulatory Affairs of the Company, and the Employee desires to serve the Company in this capacity, upon the terms and subject to the conditions contained in this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto hereby agree as follows: 1.Employment. (a)Services.The Employee will be employed by the Company as Vice President, Regulatory Affairs of the Company. The Employee will report to the Chief Executive Officer of the Company and shall perform such duties as are consistent with his position as Vice President, Regulatory Affairs (the “Services”).The Employee agrees to perform the Services faithfully, to devote all of his working time, attention and energies to the business of the Company, and while he remains employed, not to engage in any other business activity that is in conflict with his duties and obligations to the Company. (b)Acceptance.The Employee hereby accepts such employment and agrees to render the Services. 2.Term. Employee’s employment shall commence on the Effective Date (May 28, 2007) and shall be on an at-will basis.Notwithstanding anything to the contrary contained herein, the provisions of this Agreement governing protection of Confidential Information and Inventions and Non-Solicitation and Non-Disparagement shall continue in effect as specified in Sections 5 and 6, respectively, hereof and shall survive the expiration or termination hereof. 3.Best Efforts; Place of Performance. (a)The Employee shall devote substantially all of his business time, attention and energies to the business and affairs of the Company and shall use his best efforts to advance the best interests of the Company and shall not during his term of employment hereunder (the “Term”) be actively engaged in any other business activity, whether or not such business activity is pursued for gain, profit or other pecuniary advantage, that will interfere with the performance by the Employee of his duties hereunder or the Employee’s availability to perform such duties or that will adversely affect, or negatively reflect upon, the Company. 1 (b)The duties to be performed by the Employee hereunder shall be performed primarily at the office of the Company in the San Diego, California metropolitan area, subject to reasonable travel requirements on behalf of the Company, or such other place as the Board may reasonably designate.Notwithstanding the foregoing, the Company may be relocated to another city within the United States with consent of the Board of Directors of the Company (the “Board”). 4.Compensation.As full compensation for the performance by the Employee of his duties under this Agreement, the Company shall pay the Employee as follows: (a)Base Salary.The Company shall pay the Employee a salary (the “Base Salary”) equal to Two Hundred Twenty Thousand Dollars ($220,000) per year. Payment of the Base Salary shall be made in accordance with the Company’s normal payroll practices. (b)Discretionary Bonus.At the sole discretion of the Company, the Employee shall be eligible to receive an additional annual bonus (the “DiscretionaryBonus”) in an amount equal to up to twenty percent (20%) of his Base Salary, based upon corporate and the Employee’s individual performance on behalf of the Company during the prior year, as determined solely in the discretion of the Board.The Discretionary Bonus shall be payable either as a lump-sum payment or in installments as determined by the Company in its sole discretion.In addition, the Company shall annually review the Bonus to determine whether an increase in the amount thereof is warranted. (c)Restricted Shares.As additional compensation for the Services to be rendered by the Employee pursuant to this Agreement, the Company shall issue and sell to the Employee 72,000 restricted shares of common stock, par value $0.001 (the “Common
